996 A.2d 1063 (2010)
COMMONWEALTH of Pennsylvania, Respondent
v.
John LYNCH, Petitioner.
Nos. 403-05 EAL 2009.
Supreme Court of Pennsylvania.
June 23, 2010.

ORDER
PER CURIAM.
AND NOW, this 23rd day of June, 2010, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by Petitioner, is:
Whether Petitioner's traffic court convictions in 2007 for violations of 75 Pa. C.S. § 1543(b)(1) and other summary offenses under the Vehicle Code, based on incidents which occurred on August 31, 2004, September 6, 2004 and September 13, 2004, were barred by the two-year limitation period provided by 42 Pa.C.S. § 5553(e) at the time of the offenses at issue?
Justice ORIE MELVIN did not participate in the consideration or decision of this matter.